                                             Case 20-72869-wlh
                                 INTELLINET CONSULTING LLC
                                                                                 Doc 10   Filed 01/06/21 Entered 01/06/21 09:49:18
                                                                                      Y435-V622                                                                    Desc Main




                                                                                                                                                                                              Payrolls by Paychex, Inc.
                                 2 Concourse Pkwy Ste 100                                 Document
                                                                                      ORG1:TICS CONSULTI Page 1 of 1
                                 Atlanta GA 30328
                                                                                          ORG2:170 STRATEGY
                                                                                          EE ID: 593     DD
Payrolls by Paychex, Inc.




                                                                              KENNETH WASHINGTON
                                                                              3388 BINGHURST ROAD                                                    NON-NEGOTIABLE
                                                                              SUWANEE GA 30024




                                NON-NEGOTIABLE




                            PERSONAL AND CHECK INFORMATION                               EARNINGS            DESCRIPTION        HRS/UNITS       RATE THIS PERIOD ($) YTD HOURS      YTD ($)
                            Kenneth Washington
                            3388 Binghurst Road                                                              Salary                                         6461.54               161442.34
                            Suwanee, GA 30024                                                                Additional Bonus                                                       1000.00
                            Soc Sec #: xxx-xx-xxxx         Employee ID: 593                                  Bonus                                                                  6000.00
                                                                                                             Total Hours
                            Home Department: 170 STRATEGY SOLUTIONS / 00                                     Gross Earnings                                 6461.54               168442.34
                            GEORGIA / TICS CONSULTING                                                        Total Hrs Worked

                            Pay Period: 11/16/20 to 11/29/20                                                 Expense Reimburs                                                       1865.21
                            Check Date: 12/04/20     Check #: 10358                                          REIMB & OTHER PAYMENTS                                                 1865.21
                            NET PAY ALLOCATIONS                                          OTHER ITEMS            DESCRIPTION                          THIS PERIOD ($)                YTD ($)
                                                                                         Do not increase Net Pay
                            DESCRIPTION                THIS PERIOD ($)         YTD ($)                       401K ER                                                                2727.16
                            Check Amount                         0.00         80071.18   WITHHOLDINGS        DESCRIPTION        FILING STATUS        THIS PERIOD ($)                YTD ($)
                            Chkg 9794                         3941.50          7882.99
                            Chkg 3861                            0.00          8217.62                       Social Security                                                        8537.40
                            NET PAY                           3941.50         96171.79                       Medicare                                          91.10                2377.71
                            TIME OFF (Based on Policy Year)                                                  Fed Income Tax     M0                            815.58               21756.46
                                                                                                             GA Income Tax      MS 0 0 0                      312.97                8195.02
                            DESCRIPTION   TOTAL BAL
                            PTO NEW       108.40 hrs                                                         TOTAL                                          1219.65                40866.59
                                                                                         DEDUCTIONS          DESCRIPTION                             THIS PERIOD ($)   BALANCE      YTD ($)

                                                                                                             401K EE                                          646.15               16844.14
                                                                                                             401K Loan 1                                       51.51    3091.42     1287.75
                                                                                                             401K Roth EE                                      64.62                1684.53
                                                                                                             DEN125                                            11.00                 275.00
                                                                                                             DEPFSA125                                         19.23                 480.75
                                                                                                             Garnish 1                                        319.24                7981.00
                                                                                                             MED125                                            99.00                2475.00
                                                                                                             MEDFSA125                                         46.15                1153.75
                                                                                                             Supp Life                                         40.38                1009.50
                                                                                                             VIS125                                             3.11                  77.75

                                                                                                             TOTAL                                          1300.39                33269.17




                                                                                         NET PAY                                                     THIS PERIOD ($)                 YTD ($)
                                                                                                                                                            3941.50                 96171.79

                             Payrolls by Paychex, Inc.

                            0940 Y435-V622 INTELLINET CONSULTING LLC • 2 Concourse Pkwy Ste 100 • Atlanta GA 30328 • (404) 442-8543
